     Case: 4:19-cr-00470-RWS Doc. #: 2 Filed: 06/20/19 Page: 1 of 2 PageID #: 5
                                                                              !F~lED

                                                                                            JUN 2 0 2019
                                                                                            U.S. DISTRICT COURT
                            UNITED STATES DISTRICT COURT                 SUPPRESSEDEASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                               . ST. LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )

JOHNNY SESSON II,
                                                 )
                                                 )
                                                       4:19CR470 RWS/JMB
                                                 )
               Defendant.                        )


                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

      Ono~ about April 13, 2019, in St. Charles County, within the Eastern District of Missouri,

                                      JOHNNY SESSON II,

the Defendant herein, in connection with the attempted acquisition of a Stevens 12-gauge shotgun

from Quincy Farm Supply Co. doing business as Farm & Home Supply ("Farm & Home Supply"),

a licensed firearm dealer within the meaning of Chapter 44, Title 18, United States Code,

knowingly made and furnished a false and fictitious written statement to Farm & Home Supply

intended and lik~ly to deceive Farm & Home Supply with respect to one or more facts material to

the lawfulness of the sale of the said firearm to the Defendant under chapter 44 of Title 18, in that

the Defendant did execute a Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and

Explosives form 4473, Firearms Transaction Record, to the effect that Defendant had never been

convicted in any court of a felony or any other crime for which the judge could have imprisoned

Defendant for more than one year.
  Case: 4:19-cr-00470-RWS Doc. #: 2 Filed: 06/20/19 Page: 2 of 2 PageID #: 6




    In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).



                                                A TRUE BILL.



                                                FOREPERSON

JEFFREY B. JENSEN
United States Attorney


JAMES REDD, #66172MO
Assistant United States Attorney
